In re Westport Insurance Corporation; Brossette, Rickie D.; Schneider, Ray; Northside Towing; — Plaintiff(s); Applying for Supervisory and/or Remedial Writs, Parish of Rapides, 9th Judicial District Court Div. C, No. 229,177; to the Court of Appeal, Third Circuit, No. CW 08-00360.
Granted. In the interest of justice, the matter is remanded to the court of appeal, which is instructed to convert relator’s application for supervisory writs into a petition for appeal and to hear the merits of that appeal. See Douglas v. Alton Ochsner Medical Found., 96-2825 (La.6/13/97), 695 So.2d 953.
KIMBALL, J., would deny the writ.
TRAYLOR, J., would deny the writ.
KNOLL, J., would deny the writ.